Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, [27 August 1798]
From: Du Pont de Nemours, Pierre Samuel
To: Jefferson, Thomas


          
            
              Monsieur,
              Paris 10 Fructidor de l’an 6. [27 Aug. 1798]
            
            Le Docteur Logan vous dira qu’il a trouvé en France de bons et zëlés amis de l’Amérique; et vous ne serez pas Surpris que j’aie êté du nombre, ainsi que mon fils. Vous m’avez vu pendant votre Ambassade lutter en faveur de votre Patrie et pour les principes de liberalité, d’amitié Sincere entre les deux Nations, contre tous les préjugés fiscaux et mercantiles qu’avait alors notre gouvernement.
            Vous avez vu ma joie quand nos efforts n’ont pas êté vains.
            Ce Sentiment d’un profond interêt pour votre pays ne peut pas être diminué chez moi. Je Suis chargé par l’Institut national d’y faire un voyage qui a pour objet une communication et des recherches utiles aux Sciences; et c’est mon intention de prolonger ce voyage autant que ma vie.
            Je veux mourir dans un Pays où la liberté ne Soit pas Seulement dans  les loix, toujours plus ou moins bien, plus ou moins mal exécutées; mais principalement dans les constantes habitudes de la nation.
            Je compte me fixer dans la haute Virginie, en ses comtés de l’ouest.
            Je me flatte d’y retrouver votre durable amitié et le secours de vos lumieres.
            Je vous envoie ceux de mes discours dont le conseil des anciens a ordonné l’impression, et ma philosophie qui, je l’espere, ne déplaira point à la vôtre.
            Salut et respectueux attachement.
            
              Du Pont (de nemours)
            
          
          
            Editors’ Translation
            
              Sir,
              Paris 10 Fructidor of Year 6.
            
            Doctor Logan will tell you that he found in France good and zealous friends of America; and you will not be surprised that I was among that number, as well as my son. You saw me during your embassy struggle in favor of your homeland and for the principles of liberality, of sincere friendship between the two nations, against all the fiscal and mercantile prejudices held at that time by our government.
            You saw my joy when our efforts were not in vain.
            This feeling of a strong interest for your country could not wane in me. I have been charged by the National Institute to make a voyage there with the object of a communication and research useful for the sciences; and it is my intention to prolong this voyage for as long as my life.
            I want to die in a country where liberty is not only in the laws, always more or less well, more or less poorly executed; but is principally in the constant habits of the nation.
            I expect to settle in upper Virginia, in its western counties.
            I am convinced that I shall find there once again your lasting friendship and the help of your learning.
            I am sending you those of my speeches that the Council of Elders ordered to be printed, and my Philosophie, which I hope will not displease yours.
            Greetings and respectful affection.
            
              Du Pont (de nemours)
            
          
        